ON MOTION FOR REHEARING
Decided July 8, 1932
BY THE COURT
An application for rehearing on behalf of the defendants has been filed. It is claimed that there was a mistake in the opinion stating that the death of one of the defendants was suggested at the time of filing the motion for new trial. A reexamination of the record shows that the question was made at the time of the trial and appears in the bill of exceptions. The following colloquy took place between the court and counsel:
“BY THE COURT:
I believe the death of William Nickel suggested he is executor of one third. Is qualification of witness as executor of the estate of William Nickels admitted?
MR. SHEA:
Yes, we have no objection.
MR. NAAS:
It will save us calling someone from Probate Court.
MR. SHEA:
Yes, it may be admitted.
BY THE COURT: I will instruct the jury. The facts which are admitted by *491counsel now do not require proof. Counsel has admitted qualification as executor under the will of his deceased brother.”
•No objection was here made, the case proceeding and no request is found in the charge as to the amount of damages. We think, therefore, we are right in the opinion that no objection was made as to the fact of the death of one of the defendants. We do not, therefore, see how the question can be raised in this court unless a valid objection was made for the purpose of the damages coming to the deceased plaintiff.
We are clear, as stated in our opinion, that this objection is not valid as to the plaintiff even if the action should be held to be one for a nuisance. Disqualification would apply to the party who is committing the nuisance and not to the opposite party. We do not think however, that the action stated is one for nuisance.
We, therefore, adhere to our former decision.
Application for rehearing overruled.
ALLREAD, PJ, HORNBECK and KUNKLE, JJ, concur.